Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 1 of 13




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                     M IAM IDIVISION
                  Case Num ber: 18-21897-CIV-M ARTlNEZ-OTAZO-% YES

   VINCENT PAPA,individually and on behalfof
   a11otherssim ilarly situated,
          Plaintiff,

   VS.

   GRIECO FORD FORT LAUDERDALE,LLC,
   a Florida lim ited liability com pany,
           Defendant.
                                          /

         ORDER ADOPTING REPORT AND RECOM M ENDATION.GR ANTING
      PLAINTIFFS'M OTION FOR PRELIM INARY APPRO VAL O F CLASS ACTION
    SETTLEM ENT.CERTIFYING CLASS FOR SETTLEM ENT PURPOSES.DIRECTING
              THE ISSUANCE OF CLASS NOTICE.AND SCHEDULING
                         FINAL APPROVAL HEARING

          THE M ATTER was referred to the Honorable Alicia M .Otazo-Reyes,United States

   M agistrate Judge, for a Report and Recom mendation on Plaintiffs' Unopposed M otion for

   Preliminary ApprovalofClassAction Settlement(tiM otion'')(ECF No.32). M agistrateJudge
   Otazo-Reyesfiled aReportand Recommendation (ECF No.36),recommendingthattheM otion
   be granted and that this Court enter the O rder attached to the Report and R ecom m endation as

   ExhibitA. ThisCoul'thasreviewedtheentirefsleand recordandnotesthatnoobjectionshave
   been fled.A ftercarefulconsideration,itishereby

          ADJUDGED that United States M agistrate Judge Otazo-Reyes' Report and

   Recommendation(ECFNo.36JisAFFIRM ED andADOPTED IN FULL.
          Plaintiffs'UnopposedM otionforPreliminaryApprovalofClassAction SettlementEECF
   No.32JisGRANTED.
          Consistentwith the M agistrate Judge's Reportand Recom mendation,the Courtfnds as

   follow s'
           .
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 2 of 13




          PlaintiffVincentPapa (çdplaintiff')and DefendantGrieco Ford FortLauderdale LLC
   ('tDefendant'')(collectively,theSiparties'')haveagreedto settlethisActionpursuanttotheterms
   and conditionssetforth in an executed SettlementAgreementand Release Clsettlemenf').The
   Partiesreached the Settlem entthrough arm 's-length negotiations with the help ofexperienced

   mediator,Rodney M ax,Esq.Underthe Settlement,subjectto thetermsand conditionstherein
   andsubjecttoCourtapproval,PlaintiffandtheproposedSettlementClasswillfully,finally,and
   foreverresolve,discharge,and releasetheirclaim s.

          The Settlem enthasbeen filed with the Court,and Plaintiffand ClassCounselhave filed

   theoperativeMotion(ECFNo.321.UponconsideringtheM otionstheSettlementandal1exhibits
   thereto,the record in these proceedings,the representationsand recom m endations ofcounsel,and

   therequirementsoflaw,theCourtfindsthat:(1)thisCourthasjurisdictionoverthesubjectmatter
   andthePartiestothisAction;(2)theproposedSettlementClassmeetstherequirementsofFederal
   RuleofCivilProcedure23 and shouldbecertifiedforsettlementpurposesonly;(3)thepersons
   andentitiesidentisedbelow shouldbeappointedClassRepresentativeandClassCounsel;(4)the
   Settlem entisthe resultofinform ed,good-faith,arm 's-length negotiationsbetw een the Partiesand

   theircapableandexperiencedcounsel,andisnottheresultofcollusion;(5)theSettlementiswithin
   the range of reasonableness and should be preliminarily approved;(6) the proposed Notice
   program and proposed form s of Notice satisfy Federal Rule of Civil Procedure 23 and

   constitutionaldueprocessrequirem ents,and arereasonably calculated underthe circumstancesto

   apprisethe SettlementClass ofthe pendency ofthe Action,class certifcation,the terms ofthe

   Settlement,Class Counsel's application for an award ofattomeys'fees and expenses ((tFee
   Application'')and requestfora Service Award forPlaintiff,and theirrightsto opt-outofthe
   SettlementClassorobjtcttotheSettlement,ClassCounsel'sFeeApplication,and/ortherequest
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 3 of 13




   foraServiceAward forPlaintiff;(7)goodcauseexiststoscheduleand conductaFinalApproval
   Hearing,pursuantto FederalRule ofCivilProcedure 23(c),to assistthe Courtin determining
   whethertograntFinalApprovaloftheSettlem entand entertheFinalApprovalOrder,andwhether

   tograntClassCounsel'sFeeApplicationandrequestforaServiceAwardforPlaintiff;and(8)the
   other related matters pertinentto the Preliminary Approvalof the Settlem ent should also be

   approved.

          Based on the foregoing,itis FUR TH ER O RD ER ED A N D A D JUD G ED that

                 Asused in thisPrelim inary ApprovalOrder,unless otherwise noted,capitalized

   termsshallhavethe desnitionsand meaningsaccordedto them in the Settlement.

          2.     The Courthasjurisdiction overthesubjectmatterand Partiesto thisproceeding
   pursuantto28U.S.C.jj1331,1332.
                 Venue is properin thisD istrict.

   ProvisionalClassCertification and AppointmentofClassRepresentativeand ClassCounsel

          4.       is well established that ikla) class may be certified solely for purposes of
   settlementliflasettlementisreachedbeforealitigated determinationoftheclasscertification
   issue.''Borceav.CarnivalCorp.,238F.R.D.664,671(S.D.Fla.2006)(internalquotationmarks
   omitted).lndecidingwhethertoprovisionallycertifyasettlementclass,acourtmustconsiderthe
   same factorsthatitwould considerin colmection with a proposed litigation class- i.e.,allRule

   23(a)factorsand atleastonesubsection ofRule23(b)mustbe satissed- exceptthattheCourt
   need notconsiderthe manageability ofa potentialtrial,since the settlement,ifapproved,would

   obviatetheneedforatrial.Id;Amchem Products,Inc.v.Windsor,521U.S.591,620(1997).
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 4 of 13




          5.      The Courtfinds,for settlem entpurposes,thatthe FederalRule ofCivilProcedure

   23 factorsare presentand thatcertification ofthe proposed Settlem entClassisappropriate under

   Rule23.The Courtthereforeprovisionally certifesthefollowing SettlementClass.

          Allpersons (i)who were senta ringless voicemailortextmessage (ii)to their
          cellularphone(iii)using SlybroadcastorTwilio (iv)by ReliableResponse,LLC
          onbehalfofGriecoFordFortLauderdaleLLC (v)from January 11,2018,through
          M ay 15,2018.Excluded from the SettlementClassare:(1)thedistrictjudgeand
          magistratejudgepresidingoverthiscase,thejudgesoftheU.S.CourtofAppeals
          forthe Eleventh Circuit,their spouses,and persons within the third degree of
          relationship to eitherofthem;(2)individualswho are orwereduring the Class
          Period agents, directors, employees, offcers,or servants of Grieco or of any
          affiliateorparentofGrieco;(3)Plaintiffscounselandtheiremployees,and(4)a1l
          personswho file a tim ely and properrequestto be excluded from the Settlem ent
          Class.

          6.      Specifically,the Court fnds,for settlem entpurposes and conditioned on final

   certification oftheproposed classandon theentryoftheFinalApprovalOrder,thattheSettlement

   Classsatisfiesthefollowing factorsofFederalRule ofCivilProcedure23:

                         Numerosity:In the Action,over 26,000 individuals are m embers of the

   proposed SettlementClass.Theproposed SettlementClassisthussonumerousthatjoinderofa11
   membersisim practicable.

               (b)       Commonality:lfcommonalityrequirestheplaintifftodemonstratethatthe
   classmembersihavesufferedthesameinjury,'''andtheplaintiffscommoncontentionSûmustbe
   ofsuch a nature thatitiscapableofclasswideresolution - which meansthatdeterm ination ofits

   truth orfalsity willresolve an issuethatiscentralto thevalidity ofeach one ofthe claim sin one

   stroke.''Wal-MartStores,Inc.v.Dukes,564 U.S.338,350 (2011)(citation omitted).Here,the
   com m onality requirem entissatisfied.M ultiple questions oflaw and factcentering on D efendant's

   class-wide practices are com mon to the Plaintiff and the SettlementClass,are alleged to have

   injuredallmembersoftheSettlementClassinthesameway,andwouldgeneratecommonanswers

                                                 -
                                                     4-
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 5 of 13




   centralto the viability ofthe claim sw ere this case to proceed to trial.

               (c)        Typicality:Plaintiffsclaimsare typicalofthe SettlementClass because
   they concem thesam eallegedDefendant'spractices,arisefrom thesam elegaltheories,andallege

   thesametypesofharm andentitlementtorelief.Rule23(a)(3)isthereforesatisfed.SeeKornberg
   v.CarnivalCruiseLines,Inc.,741F.2d 1332,1337 (11th Cir.1984)(typicality satisfied where
   claimst'arisefrom thesameeventorpatternorpracticeandarebased on thesamelegaltheory'');
   M urray v.Auslander,244F.3d807,811(11thCir.2001)(namedplaintiffsaretypicaloftheclass
   wheretheyi'possessthesameinterestand sufferthesameinjury astheclassmembers').
               (d)        Adequacy:Adequacy underRule 23(a)(4)relatesto:(1) whetherthe
   proposed classrepresentativeshave interestsantagonistic to the class;and (2)whetherthe
   proposed class counselhas the com petence to undertake the litigation atissue.See Fabricant

   v.Sears Xocàpck,202 F.R.D.310,314 (S.D.Fla.2001).Here,Rule23(a)(4) is satistied
   because there are no contlicts ofinterestbetween the Plaintiffand the SettlementClass,and

   Plaintiff has retained competent counselto represent him and the Settlem ent Class.Class

   Counselregularly engage in consumerclasslitigation,com plex litigation,and otherlitigation

   sim ilar to this A ction, and have dedicated substantial resources to the prosecution of the

   Action. M oreover, the Plaintiff and Class Counsel have vigorously and com petently

   representedtheSettlementClassin theAction.SeeLyonsv.Georgia-pacsc Corp.Salaried
   EmployeesRel.Plan,221F.3d 1235,1253(11th Cir.2000).
                         Predominance and Superiority:Rule 23(b)(3) issatisfied because the
   com m on legal and alleged factual issues here predom inate over individualized issues, and

   resolution of the com m on issues for the m em bers of the Settlem ent Class in a single,

   coordinatedproceedingissuperiortothousandsofindividuallawsuitsaddressingthesam elegal
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 6 of 13




   andfactualissues.W ithrespecttopredominance,Rule23(b)(3)requiresthatSikclommonissues
   offactandlaw ...hakve)adirectimpactoneveryclassmember'sefforttoestablishliability
   thatismoresubstantialthantheim pactofindividualized issuesin resolvingthe claim orclaim s

   ofeach classm em ber.''Sacred H eartH ealth Sys.,Inc.v,Humana M ilitary HealthcareServs.,

   /nc.,601F.3d 1159,1170 (11th Cir.2010)(internalquotation marksomitted).Here,common
   questions presenta significantaspectofthe case and can be resolved for allm em bersofthe

   SettlementClassin a single adjudication.In a liability determination,those common issues
   would predom inate overany issues thatare unique to individualm embers ofthe Settlement

   Class.M oreover,each mem berofthe Settlem entClasshasclaimsthatarise from the sam e or

   sim ilaralleged Grieco practicesaswellasthe sam elegaltheories.

                 The Courtappoints Plaintiff,V incentPapa,as Class Representative.

          8.     The Courtappoints the following people and firm s as Class Counsel:ScottA.

   Edelsberg ofEdelsberg Law,P.A .;Andrew J.Sham is of Shnm is and Gtntile,P.A .;M anuelS.

   Hiraldo ofHiraldo P.A;and JeffOstrow ofKopelowitz Ostrow Ferguson W eiselberg Gilbert.

          9.     The CourtrecognizesthatDefendantreserves a11ofitsdefensesand objections
   againstand rights to oppose any requestfor class certification in the eventthatthe proposed

   Settlementdoesnotbecom efinalforany reason.Defendantalsoreservesitsdefensesto themerits

   oftheclaim sasserted in theeventtheSettlementdoesnotbecom etlnalforany reason.

   Prelim inary Annrovaloftht Stttlem ent
                                       -




          10.    Atthe prelim inary approvalstage,the Court's task is to evaluate whetherthe

   Settlementis within the tlrange of reasonableness.''4 Newberg on ClassActions j 11.26.
   iiprelim inary approvalisappropriatewhere the proposed settlementisthe resultofthe parties'

   good faith negotiations,there are no obvious deficiencies and the settlem entfalls within the
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 7 of 13




   range ofreason.''Smith v.Wm.Wrigley Jr.Co.,Case No. 09-60646,2010 W L 2401149,at*2

   (S.D.Fla.Jun.15,2010).Settltmentnegotiationsthatinvolvearm'slength,informedbargaining
   with the aid ofexperienced counselsupporta prelim inary tsnding offainw ss. SecManualfor

   Complex Litigation,Third,j 30.42 (W est1995)($1A presumption offairntss,adequacy,and
   reasonableness may attach to a class settlementreached in arm 's-length negotiations between

   experienced,capablecounselaftermeaningfuldiscovery.'')(internalquotationmarksomitted).
                 The Court prelim inarily approves the Settlem ent, together with al1 exhibits

   thereto,as fair,reasonable,and adequate.The Court finds that the Settlem ent w as reached in

   the absence of collusion,is the product of informed, good-faith, arm 's-length negotiations
   betweenthe Partiesand theircapableand experienctd counsel.The CourtfurtherGndsthatthe

   Settlem ent,including the exhibits thereto,is within the range ofreasonableness and possible

   judicialapproval,such that:(a)a presumption offairnessisappropriate forthe purposesof
   preliminary settlementapproval;and (b)itisappropriatetoeffectuatenoticeto theSettlement
   Class,assetfol'
                 th below and in the Settlement,and schedulea FinalApprovalHearingto assist

   the Courtin determ ining whetherto grantFinalApprovalto the Settlementand entera Final

   ApprovalOrder.

   ApprovalofClassNoticeand the Claim sProcess

          12.    The Courtapproves the form and contentofthe Class notices,substantially in the

   form sattached asExhibits2,3 and 5to the Settlem ent,and the Claim Form attached thereto as

   Exhibit1,The Courtfurtherfindsthatthe ClassNotice program described in the Settlementis

   practicable under the circum stances.The Class N otice program is reasonably calculated under

   the circumstancesto inform theSettlementClassofthe pendency oftheAction,certiflcation of

   a Settlem entClass,the term s ofthe Settlem ent,ClassCounsel'sFee A pplication and the request
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 8 of 13




   forServiceAward forPlaintiff,andtheirrightsto opt-outoftheSettlementClassorobjectto
   the Settlement.The Class notices and ClassNotice program constitute sufficientnotice to a1l

   persons entitled to notice.The Class notices and Class Notice program satisfy al1applieable

   requirem entsoflaw,including,butnotlim ited to,FederalRule ofCivilProcedure 23 and the

   ConstitutionalrequirementofDue Process.

                 Epiq ClassA ction & Claim s Solutions,lnc.shallserve asthe Administrator.

                 The Adm inistratorshallimplementthe ClassNotice program ,assetforth below

   and in the Settlem ent,using the Class notices substantially in the form s attached as Exhibits 2,

   3 and 5 to the Settlem entand approved by thisPrelim inary ApprovalOrder.Notice shallbe

   provided to the members of the Settlem ent Class pursuant to the Class N otice program ,as

   specifed in the Settlem entand approved bythisPreliminary ApprovalOrder.The ClassN otice

   program shallinclude,to the extentnecessary,EmailN otice,M ailNotice,and Long-Form

   N otice,as setforth in the Settlem entand below .

          M ailNotice

                 TheAdministratorshalladm inisterM ailNoticeassetforth in the Settlement.M ail

   Notice shallbecompltttd no laterthan 60daysaftertheentry ofthisorder.

          EmailNotice

          16.    The Adm inistrator shalladm inisterEmailNotice as setforth in the Settlement.

   EmailNotice shallbecompleted no laterthan 60 daysafterthe entry ofthisOrder.

          SettlementW ebsite

                 The A dm inistrator shallestablish a Settlem entW ebsite as a m eans for Settlem ent

   Classmem berstoobtain noticeof,and information about,theSettlement.The Settlem entW ebsite

   shallbeestablishedassoon aspracticablefollowingPreliminary Approval,butno laterthan before

                                                 -   8-
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 9 of 13




   com m encem ent of the Class N otive program .The Settlem ent W ebsite shall include an online

   portalto t5le Claim Forms,hyperlinksto the Settlement,the Long-Form Notice,the Prtlim inary

   ApprovalOrder,and othersuch documentsasClassCotmseland counselforDefendantagreeto

   include.These documentsshallremain on theSettlementW ebsiteuntilatleastsixty (60)days
   following the Claim Deadline.

                 The Adm inistrator is directed to perform a11 substantivt responsibilities with

   respecttoeffectuating the ClassN otice program ,assetforth in the Settlem ent.

   FinalApprovalHearing.Opt-outs.and Obiections

          19.    A FinalApprovalHearing shallbeheldbeforethisCourton M av 13.2019 at2:00

   p.m .todeterm inewhetherto grantFinalApprovalto the Settlem entand to enteraFinalApproval

   Order,and w hetherC lassCounsel'sFeeA pplication and requestfora Service A w ard forthe Class

   Representativeshould begranted.

          20.    Any person within the SettlementClass who wishes to be excluded from the

   Settlem entClassm ay exercisetheirrightto opt-outofthe SettlementClassby followingthe opt-

   outproceduressetfol'th in theSettlementandin theNoticesatanytimeduringtheOpt-outPeriod.

   To be valid and tim ely,opt-outrequests m ust be received by a1lthose listed in the Long-Form

   Noticeon orbeforethelastday ofthe Opt-outPeriod,which is30 daysbefore theFinalApproval

   Hearing(iiopt-outDeadline''),andmailedtotheaddressesindicatedintheLongForm Notice.
                 Any StttltmentClassMembermayobjectto theSettlement,ClassCounsel'sFee
   Application,ortherequestforaServiceAwardforPlaintiff.Any such objectionsmustbemailed
   to the Clerk ofthe Court,Class Counsel,and Grieco's Counsel,atthe addresses indicated in the

   Long-f'orm Notice.For an objection to be considered by the Court,the objection mustbe
   postm arked no laterthan 30daysbeforetheFinalApprovalHearing,assetforth in theNotice.To

                                                -
                                                    9-
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 10 of 13




    bevalid,anobjectionmustincludethefollowinginformation:
          a. thename oftheAdion;

          b, theobjector'sfullname,address,andtelephonenumber;
             an explanation ofthebasisupon which theobjectorclaimsto bea SettlementClass
             M em ber;

          d. allgrounds forthe objection,accompanied by any legalsupportforthe objection
             knowntotheobjectororhiscounsel;
             thenumberoftimesin which theobjectorhasobjected to aclassaction settlement
             withinthetiveyearsprecedingthedatethattheobjevtortllestheobjection,thecaption
             ofeachcaseinwhichtheobjedorhasmadtsuchanobjtction,andacopyofanyorders
             related to orrulingupon the objector'spriorsuchobjectionsthatwereissued by the
             trialand appellatecourtsin each listed case;

             theidentityofallcounselwho representtheobjector,including anyformerorcurrent
             counselwhomaybeentitledtocompensationforanyreasonrelatedtotheobjectionto
             the SettlementorFeeApplication;

         g. a copy ofany ordersrelated to orruling upon counsel's orthe counsel's 1aw frm 's

            priorobjectionsmadeby individualsororganizationsrepresented by them thatwere
             issued by the trialand appellate courtsin each listed case in which the objector's
             counseland/orcounsel's1aw 514'
                                          11haveobjectedto aclassactionsettlementwithinthe
            preceding5yearstheobjector'scounsel;
             anyandallagreementsthatrelatetotheobjectionortheprocessofobjecting- whether
            writtenororal- betweenobjectororobjector'scounselandanyotherpersonorentity;


                                              -
                                                  10 -
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 11 of 13




               thtidtntityofallcounstl(ifany)rtprestntingthtobjectorwhowillappearattheFinal
               ApprovalHearing;

               astatementconfirmingwhethertheobjedorintendstopersonallyappearand/ortestify
               attheFinalApprovalHearing;

            k. alistofal1personswho willbecalledtotestifyattheFinalApprovalHearinginsupport

               oftheobjection;and
               theobjector'ssignaturetanattorney'ssignatureisnotsufficient).
    FurtherPapersin SupportofSettlementand Attorney'sFeeApplication

            22.     Plaintiff and Class Counsel shall file their M otion for Final Approval of the

    Settlem ent,Fee Application and Requestfora Service A w ard forPlaintiff on or before 45 davs

    beforetheFinalApprovalHearing now scheduled forM ay 13.2019.

            23. Plaintiffand ClassCounselshallfiletheirresponsesto timely tsled objectionsto
    the M otion forFinalA pprovalofthe Settlem ent,FeeA pplication and R equestfora ServiceA w ard

    forPlaintiffon orbefore 15 daysbeforetheFinalApprovalHearing now scheduled forM av 13.

    2019.

    EffectofFailure to A pprove Settlem ent

            24.     lfthe Settlem entisnotsnallyapproved by the Court,orforany reasontheParties

    fail to obtain a Final Approval Order as contem plated in the Settlem ent,or the Settlem ent is

   terminated pursuantto itsterm sforany reason,then the following shallapply:

                          A1l orders and findings entered in cormection with the Settlem ent shall

    becom e nulland void and have no furtherforce and effect,shallnotbe used orreferred to forany

   pup osewhatsoever,and shallnotbe admissibleordiscoverable in any otherproceeding;

                  (b)     NothinginthisPreliminaryApprovalOrderis,ormaybeconstruedas,any

                                                -
                                                    11 -
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 12 of 13




    admission orconcession by oragainstGriecoorPlaintiffon anypointoffactorlaw;and

                         Neither the Settlement terms nor any publicly dissem inated infonnation

    regarding the Settlement,including,withoutlim itation, theClassNotice,courtGlings,ordersand
    public statem ents,m ay be used asevidence. ln addition,neitherthe factof,norany docum ents

    relating to,eitherParty'swithdrawalfrom the Settlem ent,any failure oftheCourtto approvethe

    Settlementand/oranyobjectionsorinterventionsmaybeused asevidence.
    Stay/B arofOtherProceedinas

           25.    Allproceedingsin theAction arestayed untilfurtherorderoftheCourt,exceptas

    maybenecessarytoimplementthetermsoftheSettlem ent.Pendingfinaldeterm inationofwhether

    the Settlement should be approved,Plaintiff,allpersons in the Settlem entClass,and persons

    purportingto acton theirbehalfareenjoined from commencing orprosecuting(eitherdirectly,
    representatively or in any other capacity)againstany ofthe Released Parties any action or
    proceeding in any court,arbitration forum ortribunalasserting any oftheReleased Claim s.

                  Based on the foregoing, the Court sets the following schedule for the Final

    ApprovalHearing and the actionsw hich m usttake place before and afterit:

                  Event                     Date                      Tim eline
     DeadlineforCompletion of                             60daysafterentry ofthe
     M ailed N otice                                      Prelim inar A rovalOrder
     DeadlineforEmailNotice                               60 daysafterentry ofthe
                                                          Prelimina A rovalOrder
    Deadlineforfiling M otion for
    FinalApprovalofthe                                    45 daysbefore the FinalA pproval
    Settlem entand Class                                  Hearing
    Counsel'sFeeApplication
    and expenses,and fora
    ServiceAward
    Deadlineforopting-outofthe                            30 daysbeforetheFinalApproval
    Settlem entand for subm ission                        H earing
    ofOb'ections
    DeadlineforResponsesto                                15 daysbeforetheFinalApproval
    Ob'ections                                            Hearin
Case 1:18-cv-21897-JEM Document 38 Entered on FLSD Docket 01/28/2019 Page 13 of 13




                                                 M av 13.2019 at2 p.m .
     FinalA   rovalHearin
     Lastday ClassClaimantsm ay                  15 daysafterthe FinalApproval
     subm ita Claim Form                        Hearing



          DONEAND ORDERED inChambersatMiami,Florida,this13 dayofJanuary,2019.



                                                          $
                                            JOSE .M ARTINEZ
                                            UN IT D STA TES D ISTRICT JU D GE
    Copiesprovided to:
    M agistrate JudgeOtazo-Reyes
    AllCounselofRecord
